Citation Nr: 1509805	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  10-23 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back injury.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to May 2005, August 2005 to February 2006, and from February 2011 to March 2011. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1.  The medical evidence of record weighs against a finding that the Veteran is diagnosed with any low back disability.

2.  The medical evidence of record weighs against a finding that the Veteran is diagnosed with any hearing loss disability.

3.  Affording the Veteran the benefit of the doubt, his tinnitus is causally related noise exposure during military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


2.  The criteria for entitlement to service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a November 2007 letter to the Veteran.

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claims.

The Veteran was afforded VA examinations in December 2012 to assess the nature and etiology of any hearing loss or low back condition.  The VA examinations were adequate, as the examiners conducted a complete examination, fully reviewed the Veteran's medical history, and recorded all findings considered relevant under the applicable law and regulations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Service connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Low back condition

The Veteran contends that he sustained a back injury during active duty service.

The Veteran's Army National Guard records reflects that he complained of low back pain as early as July 1997.  A treatment record notes that he was assessed with a lumbar strain.  

The Veteran's service treatment records do reflect complaints of low back pain.  A December 2004 treatment record reflects the Veteran's complaints of back tightness.  He was diagnosed with back strain, given Naproxen with no relief, and the record notes that the Veteran had full range of motion.  A November 2005 x-ray report notes the Veteran's history of back pain.  The examination report notes that no congenital anomalies were noted, there was no evidence of spondylolysis, spondylolisthesis, or fracture.  The examination report further noted there was no evidence of arthritic changes or significant abnormalities noted.

Post-service, both private and VA treatment records reflect the Veteran's complaints of and treatment for low back pain.  However, these records do not reflect that the Veteran was diagnosed with any lumbar spine disability.  

In December 2012, the Veteran was afforded a VA examination in which an examiner stated there was no evidence of a lumbar back condition upon examination.  The examiner noted the Veteran's report of suffering a strained muscle during military service while pulling a tarp off a truck onto a pallet, as well as the Veteran's assertions that he has had persistent symptoms of back pain since active duty service.  Upon examination, the Veteran showed full range of motion with no objective evidence of painful motion.  The Veteran was able to undergo repetitive testing with no additional loss of motion.  Both muscle strength testing and reflex examination showed normal findings.  X-rays taken of the Veteran's lumbar spine showed normal alignment of the lumbar sacral vertebra and no significant degenerative changes.  The exam report also notes the results of an April 2008 MRI report which showed normal findings for the Veteran's lumbar spine.

The Board recognizes that the Veteran is competent to report a history of low back symptoms, including pain and limitation of motion, which are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Board has not found any evidence in the medical records on file or in any part of the Veteran's claims file which indicates that he is currently diagnosed with a low back disability of any kind.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328   (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Based on a careful review of the evidence, the Board finds that service connection for a lumbar spine condition is not warranted as the evidence in the record weighs against a finding that the Veteran is currently diagnosed with any condition related to his lumbar spine.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hearing loss

The Veteran contends that he developed hearing loss during his active duty service.  

The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).  For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

An audiological examination conducted in April 2005 does reflect that the Veteran had some impaired hearing during active duty service:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
5
- 5
LEFT
10
10
15
25
10

A review of the Veteran's service treatment records reflect some complaints of hearing loss.  But the audiometric findings included in the Veteran's claims file does not show that he has ever had a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  

In December 2012, the Veteran was afforded a VA audiological evaluation with audiometric results as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
10
10
LEFT
15
10
15
20
15

Speech audiometry revealed speech recognition scores of 100 percent in the right ear and of 98 percent in the left ear.  The examiner noted that the Veteran's hearing was normal in both ears, and no hearing loss diagnosis was noted on the VA examiner's report.

The Board has conducted a careful review of the record, and concludes that the record is without sufficient evidence supportive of a finding that the Veteran is currently diagnosed with hearing loss.  The Board finds that the Veteran's lay statements maintaining he has hearing loss is outweighed by the medical evidence of record, namely the December 2012 VA examiner's report which reflects normal hearing according to VA regulations under 38 C.F.R. § 3.385.  

As there is no current diagnosis of hearing loss, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Tinnitus

The Veteran contends he has tinnitus that is related to his military service.  During his December 2012 VA examination, the Veteran reported that the onset of symptoms began in 2005 following deployment to Afghanistan.  The Veteran stated he was exposed to many explosions and vehicle noise during his active duty service. 

Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran's DD-214 shows that his military occupational specialties (MOS) of maintenance supervisor and bridge crew member, as well as construction equipment repair.  He was ordered to active duty in support of Operation Enduring Freedom, with service in Afghanistan from April 2004 to April 2005.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure from artillery fire and the description is generally consistent with the known circumstances of his military service.  Exposure to acoustic trauma in service is conceded.  

At his December 2012 VA examination, the examiner concluded that he could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resort to speculation.  The examiner noted that the Veteran had normal hearing sensitivity at the time of his examination, and there was insufficient information available to render an opinion regarding the onset of the Veteran's tinnitus.

The Board finds the Veteran credible with regard to his claim of incurrence of tinnitus in service and continuity of tinnitus since service.  Despite the absence of medical evidence, the Veteran is competent to provide a diagnosis of tinnitus because it does not involve a complex medical question.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Furthermore, the Veteran is competent to report experiencing tinnitus since service.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

After review of the evidence, the Board finds that service connection is warranted for tinnitus based on the competent and credible evidence that tinnitus began during service and has existed since that time.  Affording the Veteran the benefit of the doubt, the Board finds the evidence at least in equipoise as to whether the Veteran's tinnitus is related to service.  The evidence of record demonstrates that the Veteran has tinnitus; that he was exposed to acoustic trauma in service; and that he has experienced tinnitus since service.  Consequently, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a low back injury is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


